Title: [February 1782]
From: Adams, John Quincy
To: 



      N.(1782)S. February 1st.
      
      
       Stay’d at home all day.
      
      

      2d Saturday.
      
      
       Went to the shops, and bought some things A.M. P.M Mr. D. and Mr. Artaud went to the German play, I stay’d at home.
      
      
      
       
        
   
   Artaud’s identity is uncertain, but in a Diary entry written seventeen years later, JQA provides a fuller account of his relationship with this man. “The Chevalier de Villenotte, told me,” JQA wrote, “he had seen me at Artaud’s at Petersburg in the year 1782. I had altogether forgotten it. Poor Artaud, died it seems in 1784 of a fever, caught at Peterhoff, at the annual festival there, upon St. John’s day, in June. His woman then returned to Dunkirk, and afterwards went back to Petersbourg, where she was taken by a Venitian minister; who upon being removed to Constantinople, carried her with him; since which Villenotte has heard nothing of her” (JQA, Diary, 26 July 1799). JQA’s and Dana’s change of lodgings, mentioned in the entry for 29 Jan. (above), Artaud’s daily presence thereafter, his frequent absence at dinner, and JQA’s having been seen “at Artaud’s” all suggest that the two Americans were probably lodging at Artaud’s house. Artaud’s “woman” may have been his housekeeper, who would have served them meals and would have seen to other needs. Some such role would explain why JQA gave so much space to her in his 1799 entry.


       
      
      

      3d. Sunday.
      
      
       Thermometer in the morning at 15 degrees cold. Fine weather. I went to take a walk with Mr. Peyron the Swedish Consul, and Mr. Montréal. Went into the house where Peter the great resided; it is of wood painted in imitation of brick and is but one Story high, and has four very small rooms in it. There is a Porch since put round it to sustain it, and under the Porch is kept a barge of Peter the great’s own building. Finished Hume’s 2d. Volume. 515 pages.
      
      
       
        
   
   Claës Bartholomeus von Peyron, Swedish consul at St. Petersburg, 1778–1786 (Svenskt Biografiskt LexikonSvenskt Biografiskt Lexikon, Orebro and Stockholm, 1857-[1907]; 10 vols., 8:178).


       
       
        
   
   The first wooden cottage of Peter the Great was constructed in 1703, the year building of the city was begun. Over it was erected a brick porch, or arcade, to preserve it from the weather on Petersburg Island in the Neva Delta (Storch, Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. 54).


       
      
      

      4th. Monday.
      
      
       Very unwell all day, but went notwithstanding that to the English Library and took out the 3d. and 4th. Volume’s of Humes history, and begun the third, but read but a few pages.
      
      

      5th. Tuesday.
      
      
       Went with Mr. Artaud to the shops and bought some things. Fine weather. The Thermometer at night was. 15 degrees below.0. which is the degree of freezing. On the 20th. of December last and on the 25th. of the same month our Thermometer was at 25. below 0. and at that of the academy it was at 28, which is colder than it has been here since the year 1776. In 1759 it was as low as 33.
      
      
      
       
        
   
   The calibration is that of René Antoine Ferchault de Réaumur, French physicist and naturalist. Under Réaumur’s system the temperature range between freezing and boiling was divided into eighty degrees; hence −33°R., mentioned later in the entry, would equal −42°F., or −41°C. (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.; entry for 12 Aug. 1783, below; Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .; 4:287).


       
       
        
   
   The Academy of Sciences, founded by Catherine I in 1725 in accordance with a plan of Peter the Great for the promotion of literature and science (Storch, Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. 297–302, 313–321, 324–344).


       
      
      

      6th. Wednesday.
      
      
       Staid at Home all day. Mr. D. went to Mr. Wolff the banker’s.
      
      
       
        
   
   Member of Strahlborn and Wolff, St. Petersburg bankers, who handled financial matters for Dana in the Russian capital (Dana to Benjamin Franklin, 29 April/[10 May] 1782, and to Robert Morris, 21 Oct./[1 Nov.] 1782, both LbC, MHi:Dana Papers).


       
      
      

      7th. Thursday.
      
      
       Mr. D. very unwell all day. Mr. Artaud dined out. Finished the 3d. Volume of Hume’s history. 472 pages.
      
      

      8th. Friday.
      
      
       Thermometer at 18 below.0. in the morning. Mr. D. Continues unwell. Stay’d at home all day as well as, Yesterday. Begun Hume’s 4th. Volume, Mr. Montréal came to pay us a visit in the forenoon.
      
      

      9th.
      
      
       Staid at Home all day.
      
      

      10th. Sunday.
      
      
       Finished Hume’s 4th Volume. 480 pages. Mr. Artaud dined out. Mr. Peyron Mr. Montreal and Mr. Abraham came to pay us a visit.
      
      

      11th. Monday.
      
      
       Mr. Peyron, Mr. Montréal and several other gentlemen dined with us. I went to the English Library and took out the 5th. and 6th. Volumes of Hume’s history of England, begun the fifth but read but 3 or 4 pages; went in the evening to the concert got home at about 9. o’clock.
      
       

      12th.
      
      
       Thermometer in the morning at 22 ½ degrees below.0. Stay’d at Home all day.
      
      

      13th. Wednesday.
      
      
       Thermometer in the morning at 25 degrees below 0. Went in the forenoon to Mr. Rimbert’s. In the afternoon, I went with Mr. Artaud to the Shops, and bought some things. Thermometer at night at 26 ½ degrees. below.0. Fine clear weather all day.
      
      

      14th.
      
      
       Mr. Artaud dined out. Stay’d at home all day.
      
      

      15th. Friday.
      
      
       Fine weather all day. Thermometer at 28 degrees below.0. At the Academy it was 30. Finished the 5th. Volume of Hume’s history of England 577. pages, and begun the 6th.
      
      

      16th. Saturday.
      
      
       Thermometer in the morning at home 29 academy 32 degrees below 0. Stay’d at home all day.
      
      

      17th. Sunday.
      
      
       Mr. Montréal came in the forenoon to pay us a visit. Mr. D. went out for the first time since his sickness. Mr. Artaud dined out. Mr. Hoogwerst came to pay us a visit in the afternoon.
      
      

      18th. Monday.
      
      
       Finished the 6th. Volume of Hume’s history. 480 pages. Went to the English Library and took out the 7th. and 8th. volumes of Hume’s history. Begun the 7th. In the afternoon I went with Mr. Artaud to the Shops.
      
      

      19th. Tuesday.
      
      
       Went to two booksellers shops in the forenoon for some books. Mr. Artaud dined out. Fine clear weather all day.
      
      
      
       
        
   
   None of JQA’s extant books is inscribed with this date, though he may be referring to at least one book, Peter Rondeau [i.e., Johann Theodor Jablonsky], Nouveau dictionnaire françois—allemand, Basel, 1739, which he records as having bought on 18 Feb. (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
      

      20th. Wednesday.
      
      
       In the forenoon Mr. Wolff came to pay a visit to Mr. D. In the afternoon I went with Mr. Artaud to a booksellers and bought Cicero’s catilinaries French and Latin, and to the academy to get an almanack. In the evening Mr. Rimbert came to pay Mr. D. a visit.
      
      
       
        
   
   This is undoubtedly Phillippiques de Demosthene, et Catilinaires de Ciceron . . ., transl. Pierre Joseph Thoulier, l’Abbé d’Olivet, Paris, 1771, now in MQA with JQA’s bookplate. JQA apparently used Olivet’s French translation of the Catilinaries to compare it with his own, begun on 30 Jan. (above). In a partial, undated translation of the first oration (M/JQA/44, Adams Papers, Microfilms, Reel No. 239), he wrote out Olivet’s translation and footnotes (from Olivet’s version, p. 209–214) on even-numbered pages, writing on the odd-numbered pages a fair copy of his own French translation begun on 30 Jan. (M/JQA/45, same, Reel No. 240).


       
      
      

      21st. Thursday.
      
      
       Went in the forenoon with Mr. D. to the Hotel of the Marquis de Verac, the French minister here. Mr. Artaud dined out. In the afternoon Mr. D. went to take a ride. Finished the 7th. Volume of Hume’s history of England. 526. pages. Cloudy weather in the morning, but in the afternoon it cleared up.
      
      
       
        
   
   Charles Olivier de Saint Georges, Marquis de Vérac, formerly French minister to Denmark, 1775–1777, served as minister at St. Petersburg from 1780 to 1783 (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., 3:133).


        
   
   Dana had been instructed to consult the Marquis de Vérac (and through him, French foreign minister Vergennes) with regard to the appropriate time to present his letters of credence to the Court of Catherine the Great. But Dana’s efforts got off to a shaky start, as neither he nor Vérac was able to communicate in each other’s native tongue, and JQA was judged by the French ambassador as having only a middling ability in the French language. Vérac counseled Dana (and continued to advise him in the months ahead) that this was not the time to present his credentials, but this delay made Dana increasingly suspicious of French motives (David M. Griffiths, “American Commercial Diplomacy in Russia, 1780 to 1783,” WMQWilliam and Mary Quarterly., 3d ser., 27:379–410 [July 1970]; Francis Paul Renaut, La politique de propagande des Américains durant la guerre d’indépendence (1776–1783), 2 vols., Paris, 1922, 1:127, 181–183, 236–237).


       
      
      

      22d. Friday.
      
      
       Stay’d at home all day. Begun The 8th. Volume of Hume’s history of England. Mr. D. wrote a letter to Holland. In the after­noon he went to Mr. Wolff’s. Cloudy in the morning, but clear’d up in the afternoon.
      
      
       
        
   
   Undoubtedly Dana to JA, 21 Feb., the only letter written to Holland at this time in Dana’s letterbooks; the letter was sent by post on 22 Feb. (Adams Papers; MHi:Dana Papers).


       
      
      

      23d. Saturday.
      
      
       Finished translating the first Oration of Cicero against Catilina, and began the second. In the forenoon Mr. D. went out to take a walk. Stay’d at home all day. Cloudy weather.
      
      
       
        
   
   M/JQA/45, Adams Papers, Microfilms, Reel No. 240. See entry for 30 Jan., note 2 (above).


       
      
      

      24th Sunday.
      
      
       Finished the 8th. and last volume of Hume’s history of England 327. pages. Mr. D. went to Mr Wolff’s in the forenoon, and dined at Mr. Rimberts. Mr. Artaud dined out also. Mr. D. receiv’d a letter from England in the afternoon. Cloudy weather. Stay’d at Home all day.
      
      

      25th. Monday.
      
      
       Went in the morning to the English Library and took out the three first volumes of Mrs. Macauley’s History of England begun the first. Went to the Hotel of the French Minister. Went to the shops with Mr. Artaud and Mr. Montréal, and to a booksellers. In the afternoon Mr. Artaud went to the concert. Cloudy weather all day, and it is so warm that it does not freeze at present.
      
      
       
        
   
   Catharine (Sawbridge) Macaulay, The History of England from the Accession of James I to that of the Brunswick line, 8 vols., London, 1763–1783. JQA’s single note (a copied passage) from Mrs. Macaulay’s history is in M/JQA/1 (14/25 Feb. 1782), Adams Papers, Microfilms, Reel No. 199.


       
      
      

      26th. Tuesday.
      
      
       In the forenoon Mr. D. went to take a walk. After dinner I went to a booksellers and bought a Latin and French Dictionary. Cloudy weather.
       
       
       
      
      
       
        
   
   This is possibly Jean Boudot, Dictionarium Universale Latino-Gallicum, Paris, 1774, or his third edition, Paris, 1775, both of which contain JQA’s earliest bookplate, but no date of purchase. During his first month in St. Petersburg, he bought for “8 Rubles 50 Copecks” another volume which includes a Latin-French dictionary, François Antoine Pomay, Le Grand dictionnaire royale en trois langues, savoir, la françoise, la latine et l’allemande, 2 vols., Augsburg, 1767 (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
      

      27th. Wednesday.
      
      
       Went in the forenoon with Mr. D. to a bookseller’s and bought the King of Prussia’s works. Mr. D. went to take a walk after dinner. Mr. Hoogwerst came to pay us a visit. Mr. Artaud dined out. Cloudy weather all day.
      
      
       
        
   
   Frederick the Great, (Oeuvres du philosophe de Sans-Souci, 4 vols., Neuchatel, 1760, with JQA’s notation: “bo’t St. Petersbourg, Feby. 16/27, 1782 ... 3 Rubles, 25 Copecks” (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
      

      28th. Thursday.
      
      
       In the forenoon I received a letter from Holland, from my Father; and another From America. Mr. D went to take a ride after dinner. Stay’d at home all day. Cloudy weather. Finished the first volume of Mrs. Macaulay’s history of England 420 pages and begun the 2d.
      
      
       
        
   
   That of 5 Feb. (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:282–283), which JQA says he “receiv’d three days agone” (JQA to JA, 4 March, sameAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., p. 286–287).


       
       
        
   
   The only possibility, from evidence in surviving letters, is Elizabeth Cranch to JQA, May 1781 (sameAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., p. 146–148), which JQA states he received “some days agone” in his reply to her of 17 March (sameAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., p. 297).


       
      
     